DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-10 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/07/2020 and 10/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “when the first use side unit receives a request for high-temperature air temporarily raising a temperature of hot air blown out through the first use side heat exchanger and the second use side unit receives no request for the high-temperature air, the air conditioning apparatus shifts to a mode that performs control so as to reduce an airflow volume of the second use side fan or make the airflow volume of the second use side fan zero” (see last paragraph), which limitation is indefinite for the following reasons:
I.	the limitation lacks punctuations, making it impossible to ascertain the scope of the claimed limitation.
II.	the claimed limitation is not understood. Is is unclear what the received request is. Is the received request “high temperature air”? if so, what is the phrase “temporarily raising a temperature of hot air blown out through the first use side heat exchanger” referring to? Alternately, is the received request “high-temperature air temporarily raising a temperature of hot air blown out through the first use side heat exchanger”? if so, it is unclear what the request is. Is the request an action being performed by high-temperature air (action of raising temperature of air blown)?
III.	the term high-temperature in the limitation is a relative term of degree. The term is not defined by the claim; and the specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of high-temperature. In other words, what is considered “high-temperature” to user XX will not be necessarily considered “high-temperature” to user YY.

Claim(s) 2-10 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura (US 20160238268 A1).

Regarding claim 1:
Nishimura discloses an air conditioning apparatus #10 comprising: 
a first use side unit #20 including a first use side heat exchanger #42 and a first use side fan #43 configured to send air in a space to be air conditioned to the first use side heat exchanger; 
a second use side unit #50 including a second use side heat exchanger #52 and a second use side fan #53 configured to send air in a space to be air conditioned to the second use side heat exchanger; 
a first expansion valve #41 connected to a first refrigerant path extending through the first use side heat exchanger; 
a second expansion valve #51 connected to a second refrigerant path extending through the second use side heat exchanger; 
a heat source side heat exchanger #23 configured to perform heat exchange of a refrigerant flowing through the first refrigerant path and the second refrigerant path; and 
a compressor #21 configured to compress the refrigerant whose heat is exchanged in the heat source side heat exchanger and discharge the compressed refrigerant to the first refrigerant path and the second refrigerant path (see Fig. 1), wherein 
when the first use side unit receives a request for high-temperature air temporarily raising a temperature of hot air blown out through the first use side heat exchanger and the second use side unit receives no request for the high-temperature air, the air conditioning apparatus shifts to a mode that performs control so as to reduce an airflow volume of the second use side fan or make the airflow volume of the second use side fan zero (the term “when” makes this limitation a contingent limitation. See MPEP 2144.04 II. The broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. Because the prior art discloses the structures that perform the functions of the contingent step along with the other recited claim limitations, the claim is anticipated by the prior art).

As a note: Nishimura appears to discuss similar features as those above in ([0142] and [0106]-[0107]).

Regarding claims 2-10: 
The limitations presented herein are those pertaining to the contingent limitation of claim 1. Because the prior art discloses the structures that perform the functions of the contingent step, these claims are anticipated by the prior art. See MPEP 2144.04 II.

As a note: Nishimura appears to discuss the features of claims 2-4 in ([0059]); the features of claim 8 in ([0142]); the features of claim 9 in ([0064], [0070], [0113], and [0115]); and the features of claim 10 in ([0111-0114]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763